NUMBER 13-21-00054-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

MARIO ALEJOS,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 3
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant, Mario Alejos, attempted to perfect an appeal from a conviction for

misdemeanor theft. We dismiss the appeal for want of jurisdiction.

      This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not have jurisdiction to address the
merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The sentence was imposed by the trial court in this matter on February 4, 2013,

and appellant filed his notice of appeal on February 11, 2021. On February 11, 2021, the

Clerk of this Court notified appellant that it appeared the appeal was not timely perfected

and would be dismissed if the defect was not corrected within ten days from the date of

receipt of the Court’s directive. On February 25, 2021, appellant filed a motion for leave

to file his notice of appeal and a motion for appointment of counsel. Neither motion cures

the defect, and no other response was received.

       Unless a motion for new trial is timely filed, a notice of appeal must be filed within

thirty days after the day sentence is imposed or suspended in open court, or after the day

the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a motion for

new trial is timely filed, the notice of appeal must be filed within ninety days after the day

sentence is imposed or suspended in open court. See id. R. 26.2(a)(2). The time within

which to file the notice may be enlarged if, within fifteen days after the deadline for filing

the notice, the party files the notice of appeal and a motion complying with Rule 10.5(b)

of the Texas Rules of Appellate Procedure. See id. R. 26.3.

       Appellant’s notice of appeal, filed more than two years after sentence was

imposed, was untimely, and the motion for leave was filed outside of the 15-day grace

period. Accordingly, we lack jurisdiction over the appeal. See Slaton, 981 S.W.2d at 210.

       The Court, having examined and fully considered the documents on file

and appellants failure to timely perfect his appeal, is of the opinion that the appeal should


                                              2
be dismissed for want of jurisdiction. Appellant may be entitled to an out-of-time appeal

by filing a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal

Appeals; however, the availability of that remedy is beyond the jurisdiction of this Court.

See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d

240 (Tex. Crim. App. 1999).

       The appeal hereby is dismissed for want of jurisdiction. Accordingly, appellant’s

motion for leave and appointment of counsel are also dismissed for want of jurisdiction.



                                                               NORA L. LONGORIA
                                                               Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
1st day of April, 2021.




                                            3